Cite as 2013 Ark. App. 580

Susan Williams           ARKANSAS COURT OF APPEALS
2019.01.03                                      DIVISION III
14:39:19 -06'00'                                No. CR-13-154


                                                           Opinion Delivered   October 9, 2013

        ANTONIO DEMOND COOLEY                              APPEAL FROM THE PULASKI
                         APPELLANT                         COUNTY CIRCUIT COURT,
                                                           SECOND DIVISION
        V.                                                 [NO. 60CR-12-648]

        STATE OF ARKANSAS                                  HONORABLE CHRISTOPHER
                                       APPELLEE            CHARLES PIAZZA, JUDGE


                                                           AFFIRMED



                                    WAYMOND M. BROWN, Judge


               Appellant appeals his convictions of simultaneous possession of drugs and firearms,

        possession of methamphetamine or cocaine with the purpose to deliver, possession of firearms

        by certain persons, possession of drug paraphernalia (scales), possession of a defaced Firearm,

        and possession of a controlled substance with the purpose to deliver (marijuana). On appeal,

        appellant argues that the circuit court erred in failing to grant appellant’s motion for directed

        verdict. Because appellant’s argument is not preserved, we affirm.

               On December 19, 2011, following a controlled purchase of cocaine from Roderick

        Hill by a confidential informant, officers of the Little Rock Police Department, along with

        SWAT squad agents, raided the front yard of 2018 Cross Street in Little Rock. During that

        raid, they found several individuals gathered in the front yard, including Hill and appellant.
                                    Cite as 2013 Ark. App. 580

As officers raided the yard—some in uniform and some in plain clothes—appellant fled on

foot around the side of the residence, but was immediately confronted thereafter by

uniformed officer David Caplinger, who ordered appellant to get down. He promptly

complied without resistance. Appellant, Hill, and the other individuals were arrested and

taken into custody.

       After appellant, Hill, and the other individuals were placed into custody, police

conducted a search of the residence’s front yard. Officers recovered an electric scale and a .40

caliber handgun under a garbage can that both appellant and Hill were seen standing in

proximity to.1 Ammunition was also located in this location. A plastic bag containing 1.9

grams of marijuana was found on the ground near the side of the residence in the path where

appellant was seen fleeing after police approached the front yard; no one else had been seen

in that area. A bag containing 11.6 grams of cocaine was also found on the ground near that

area as well. A minuscule amount of marijuana was found in a vehicle that was parked in the

driveway of the residence. Two loaded shotguns, shotgun ammunition, and a shotgun round

carrier were also found in an open crawlspace under the residence near the trash can.2 Twenty

dollars in marked money was found on Hill, which was traced back to the controlled buy that

was conducted just prior to the raid of the front yard. No contraband— drugs, money,

weapons, or otherwise—was found on appellant’s person.



       1
           The trash can was a city trash can that was set a little off the ground.
       2
        Testimony indicated that the crawlspace had no door, allowing at least one of the
firearms to be seen in plain view. No photos of the crawlspace were entered into evidence.

                                                  2
                                 Cite as 2013 Ark. App. 580

       During a bench trial, appellant was tried as a habitual offender based on the fact that

he had over four prior felony convictions.

       Testimony revealed that the residence located at 2018 Cross Street was owned by

appellant’s uncle; that this uncle was also related to appellant, Hill, and several of the other

individuals who were found in the same or similar proximity to these contraband items as

appellant; and that these individuals, as family, were free to come and go as they pleased.3

Sergeant Jeffrey Pluckett testified that they were surveilling the 2018 Cross Street residence

due to heavy narcotics activity. He stated that he suspected Hill of selling narcotics there and

he believed appellant was Hill’s supplier. He testified that appellant was not on the premises

at the time of the controlled buy and that the confidential informant said the gun and scales

were underneath the trash can during the controlled buy. He testified that appellant was the

only person to flee the scene and that he ran in the direction of the trash can under which the

gun and scale were found. The air-conditioning unit near which the cocaine was found was

also along his flight path.

       Lieutenant Tim Calhoun testified that the cocaine was found near the window by

which appellant and others had been standing. He went on to state that the cocaine was

within arms’ reach of the trash can by which appellant had been standing with others. He

testified that appellant “looked like he was reaching into his waistband” as he ran off and that



       3
         Officer Plunkett testified that the property belonged to appellant’s grandfather. Hill
testified that the house belonged to his cousin Willey Cooley. Butler referred to the home as
belonging to his grandmother. However, appellant’s father testified that appellant’s
grandfather, his father, had been dead for “almost 8, 9 years”and that the house belonged to
his older brother, Willey Cooley, Jr.,who was appellant’s uncle.
                                                3
                                  Cite as 2013 Ark. App. 580

in the path he ran were the bag of marijuana and the open crawlspace containing the clearly

visible 12 gauge shotgun.4

       Hill testified against appellant in exchange for a more lenient sentence.5 Hill testified

that everybody in the yard sold drugs, that appellant was his supplier, and that the guns

retrieved from the raid belonged to appellant. He stated that appellant was on the premises

at the time of the controlled buy, which occurred shortly before the raid.6 He also testified

that they —i.e., drug dealers—don’t keep drugs on their person when they sell; instead they

“hide them as far away as possible, but try to keep an eye on it.” Finally, Hill testified that the

drugs and guns that were found belonged to appellant and that the guns had been brought to

the house the night before by appellant and his dad.

       Appellant did not testify. However, he presented several witnesses who, in summary,

testified that he was not at the residence the night before as Hill asserted, did not sell drugs,

was not in possession of any contraband, and did not live or “hang” at the residence.

Appellant’s father testified that he was working the night before and did not take any guns to

the residence.




       4
           Another gun was discovered deeper in the crawlspace upon further inspection.
       5
        Hill received fifteen years instead of twenty-five years under his plea agreement with
the State.
       6
        This assertion was in direct contradiction to Officer Jeffrey Plunkett who testified,
when he was called back to the stand directly after Hill’s testimony, that he was “certain” that
appellant was not at the residence at the time the confidential informant made the controlled
buy from Hill.

                                                4
                                  Cite as 2013 Ark. App. 580

       At the close of all evidence, appellant moved for a directed verdict, alleging that the

State failed to show that he was in possession of the drugs or firearms at the time. Finding

that Hill’s testimony was corroborated by appellant’s actions, the court found appellant guilty

of all charges and appellant was sentenced to 120 months in the Arkansas Department of

Correction. This timely appeal followed.

       Appellant’s only argument on appeal is that the trial court erred in denying his motion

for directed verdict because the evidence adduced at trial was insufficient to support the

convictions. This court has held that a motion for a directed verdict is treated as a challenge

to the sufficiency of the evidence.7 The appellate court reviews the evidence in the light most

favorable to the State and considers only the evidence that supports the verdict.8 This court

affirms a conviction if substantial evidence exists to support it.9 Substantial evidence is

evidence—either direct or circumstantial—that is of sufficient force and character that it will,

with reasonable certainty, compel a conclusion one way or the other, without resorting to

speculation or conjecture.10 The trier of fact “may resolve questions of conflicting testimony

and inconsistent evidence and may choose to believe the State’s account of the facts rather




       7
       Dixon v. State, 2011 Ark. 450, at 8, 385 S.W.3d 164, 171 (citing Taylor v. State, 2011
Ark. 10, 370 S.W.3d 503).
       8
        Id.
       9
        Id. (citing Norris v. State, 2010 Ark. 174, 368 S.W.3d 52).
       10
           Id. (citing Haynes v. State, 346 Ark. 388, 58 S.W.3d 336 (2001)).

                                               5
                                   Cite as 2013 Ark. App. 580

than the defendant’s”; we will not second guess these determinations.11 Furthermore,

inconsistent testimony does not render proof insufficient as a matter of law.11

       A motion for directed verdict based on insufficiency of the evidence must specify the

respect in which the evidence is deficient.12 A motion merely stating that the evidence is

insufficient does not preserve for appeal issues relating to a specific deficiency such as

insufficient proof on the elements of the offense.13 Arkansas Rule of Criminal Procedure 33.1

is strictly construed.14 In order to preserve a challenge to the sufficiency of the evidence, an

appellant must make a specific motion for a directed verdict that advises the trial court of the

exact element of the crime that the State has failed to prove.15 [T]he reasoning behind this rule

is “that when specific grounds are stated and the absent proof is pinpointed, the circuit court

can either grant the motion, or, if justice requires, allow the State to reopen its case and




       11
         Holloway v. State, 2010 Ark. App. 767, at 4, 379 S.W.3d 696, 699 (citing Barrett v.
State, 354 Ark. 187, 195, 119 S.W.3d 485, 490 (2003)).
       11
            Id. (citing Harmon v. State, 340 Ark. 18, 24–25, 8 S.W.3d 472, 476 (2000)).
       12
        Conley v. State, 2011 Ark. App. 597, at 5, 385 S.W.3d 875, 878 (citing Ark. R. Crim.
P. 33.1(c) (2011)).
       13
            Id.
       14
            Id. (citing Pratt v. State, 359 Ark. 16, 194 S.W.3d 183 (2004)).
       15
            Id.

                                                 6
                                  Cite as 2013 Ark. App. 580

supply the missing proof.”16 We have held that a general motion that merely asserts that the

State has failed to prove its case is inadequate to preserve the issue for appeal.17

       In Conley v. State, in moving for a directed verdict, the appellant argued that “the State

has failed to prove beyond a reasonable doubt the Defendant’s delivery of said cocaine,” and

that “there has been no showing of a prima facie case of delivery of a controlled substance

crack.” This court held that the appellant’s directed-verdict motion was too general to

preserve his arguments on the delivery of crack cocaine and affirmed on that point.18 Similarly,

in this case, appellant argued that “the State has failed to make a prima facie case that any of

the drugs or guns were ever in possession of my client at the time.” This argument lacks the



       16
         Lockhart v. State, 2010 Ark. 278, at 4–5, 367 S.W.3d 530, 533–34 (citing Elkins v.
State, 374 Ark. 399, 402, 288 S.W.3d 570, 573 (2008) (quoting Pinell v. State, 364 Ark. 353,
357, 219 S.W.3d 168, 171 (2005)).
       17
            Conley, supra.
       18
          See also Newton v. State, 2011 Ark. App. 190, at 6, 382 S.W.3d 711, 715 (General
argument that the State failed to show that defendant had custody and control of scales is not
enough where he failed to contend that the State failed to prove that the scales constituted
drug paraphernalia); Washington v. State, 2010 Ark. App. 596, 377 S.W.3d 518 (Statements
that the State had not “met its chain of custody,” the State had “not proven its case” because
there was “no evidence or testimony of the charge . . . as being crack cocaine,” and that the
court should “revisit the issue of chain of command or chain of evidence . . . because there
just simply is no evidence about the cocaine” did not clearly and specifically enunciate the
proof that was missing regarding the criminal offense); and Tryon v. State, 371 Ark. 25, at
34–35, 263 S.W.3d 475, 483 (2007) (Appellant’s general statement that the State had not met
its burden to prove intent to deliver, notwithstanding an officer’s testimony, did not explain
how the officer’s testimony failed to establish appellant’s intent to deliver, and therefore “did
not identify particular or specific elements of proof.”) Contra Lockhart v. State, 2010 Ark. 278,
at 6, 367 S.W.3d 530, 534 (Appellant’s statement that “the State failed to meet its burden of
proof in showing that he ‘was the one who committed Capital Murder, feloniously, with a
premeditated and deliberate purpose of causing the death of another person,’” was sufficiently
specific so as to preserve it for appeal.)
                                                 7
                                Cite as 2013 Ark. App. 580

specificity required by Rule 33.1. Because appellant’s motion was too general, his argument

is not preserved. We affirm.

       Affirmed.

       WYNNE and HARRISON, JJ., agree.

       Kearney Law Office, by: Jack R. Kearney, for appellant.

       Dustin McDaniel, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., and Callie Aday, Law

Student Admitted to Practice Pursuant to Rule XV of the Rules Governing Admission to the

Bar of the Supreme Court under the supervision of Darnisa Evans Johnson, Deputy Att’y Gen.,

for appellee.




                                              8